Case: 7:20-cv-00066-REW-EBA Doc #: 23 Filed: 09/21/20 Page: 1 of 13 - Page ID#: 125




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                PIKEVILLE DIVISION


 NATHAN BRADLEY                         )
 560 Meadows Branch Road                )
 Salyersville, KY 41465                 )
                                        )
                       PLAINTIFF,       )
                                        )
 v.                                     )
                                        )            Civil Action No: 7:20-CV-00066-REW-EBA
 UNITED PARCEL SERVICE, INC.            )
 55 Glenlake Parkway, N.E.              )
 Atlanta, GA 30328                      )
                                        )
 SERVE:     Corporation Service Company )
             421 West Main Street       )
             Frankfort, KY 40601        )
                                        )
                                        )
                       DEFENDANT.       )
                                        )

                      AMENDED COMPLAINT AND JURY DEMAND

        Comes the Plaintiff, Nathan Bradley, by counsel, and for his Amended Complaint and

 Jury Demand against the Defendant, United Parcel Service, Inc., states as follows:

                                            PARTIES

        1.     Plaintiff, Nathan Bradley, is and at all times pertinent hereto was a resident of

 Salyersville, Magoffin County, Kentucky.

        2.     Defendant, United Parcel Service, Inc. (hereinafter “UPS”), is and at all times

 pertinent hereto was a foreign corporation organized and existing pursuant to the laws of the

 state of Georgia with its principal place of business located at 55 Glenlake Parkway, N.E.,

 Atlanta, GA 30328 and doing business in Kentucky. UPS has identified Corporation Service




                                                 1
Case: 7:20-cv-00066-REW-EBA Doc #: 23 Filed: 09/21/20 Page: 2 of 13 - Page ID#: 126




 Company, 421 West Main Street, Frankfort, KY 40601 as its registered agent for service of

 process.

                                  JURISDICTION AND VENUE

         3.       This Court has subject matter jurisdiction over the claims made herein pursuant to

 28 U.S.C. §1331 as this action arises under the provisions of Section 107(a) of the Americans

 with Disabilities Act of 1990, 42 U.S.C.§ 12117(a) (hereinafter “ADA”), which incorporates by

 reference Sections 706(f)(1) and (3) of Title VII, 42 U.S.C §2000e-5(f)(1) and (3), pursuant to

 Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

         4.       Jurisdiction of this Court is also invoked under 28 U.S.C. § 1367, which provides

 supplemental jurisdiction for Mr. Bradley’s claims under Kentucky law. Mr. Bradley’s state law

 claims arise from the same nucleus of operative fact as his claims under federal law.

         5.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b), as a

 substantial part of the events or omissions giving rise to the claims herein occurred in this

 judicial district.

                             STATEMENT OF PERTINENT FACTS

         6.       Plaintiff, Nathan Bradley, began working for Defendant at their Prestonsburg, KY

 facility in or around March 23, 2012 as a package handler. Plaintiff reported to Matt Goff,

 dispatcher.

         7.       Mr. Bradley was a qualified individual with a disability as defined by the ADA

 and who was able to perform the essential functions of his position with or without reasonable

 accommodation.

         8.       During the period of employment with Defendant, Mr. Bradley received excellent

 evaluations of his work performance.



                                                  2
Case: 7:20-cv-00066-REW-EBA Doc #: 23 Filed: 09/21/20 Page: 3 of 13 - Page ID#: 127




         9.      On or about May 2, 2019, a less senior employee, with less than one-year

 experience, was selected over Plaintiff to work at the on-lot car wash. Plaintiff filed a grievance

 pertaining to this incident with the union on or about May 7, 2019. This grievance was resolved

 through a promise by Defendant to provide Plaintiff with training and test to qualify for the on-

 lot car wash.

         10.     On or about May 21, 2019, Plaintiff’s supervisor, dispatcher Matt Goff,

 commented to Plaintiff that everyone knew Plaintiff’s eyes were bad and that was why Plaintiff

 failed his road test in January 2017.

         11.     Throughout Plaintiff’s employment, and on multiple occasions he was subjected

 to offensive and derogatory comments about his vision and speech, which were so severe and

 pervasive as to alter the terms and conditions of Plaintiff’s employment with Defendant.

         12.     On or about September 25, 2019, Plaintiff attended a meeting in which eight (8)

 of his grievances were heard. During this meeting, Plaintiff was told by Union President Mike

 Watson to get a physical and then they could talk about driving for UPS. As of this meeting,

 Plaintiff had not received any training or test to qualify for the on-lot car wash.

         13.     On or about November 1, 2019, Plaintiff was informed by Eric Weston, Center

 Manager, that Plaintiff would not be permitted to take an on-road test because he didn’t feel

 comfortable and that Plaintiff could not be trusted. In opposition to this unlawful discrimination,

 Plaintiff filed another grievance on November 8, 2019.

         14.     On or about November 5, 2019, Plaintiff’s workload was increased from loading

 four (4) trucks to six (6) trucks.




                                                   3
Case: 7:20-cv-00066-REW-EBA Doc #: 23 Filed: 09/21/20 Page: 4 of 13 - Page ID#: 128




        15.    On or about December 20, 2019, Plaintiff’s employment with Defendant was

 terminated. The reason given to Plaintiff for his termination was dishonesty. Plaintiff filed a

 grievance, was reinstated, and returned to work on March 2, 2020.

        16.    On or about January 21, 2020, Plaintiff filed a Charge of Discrimination with the

 Equal Employment Opportunity Commission (hereinafter “EEOC”) (Charge No. 473-2019-

 01730), attached hereto as Exhibit A, alleging the following:

        “I. I am a part-time Package Sorter and have been regarded as disabled. On or
        about May 21, 2019, Dispatcher, Matt Goff (Sp?) Made a comment about how
        everyone knows that my eyes are bad and that is the reason why I failed my road
        test. On or about September 25, 2019, I have not received training for On-Call-
        Lot Training, which I believe management has regarded me as disabled. On or
        about December 20, 2019, I was terminated.

        II. Management is responsible for the above action.

        III. I believe I have been discriminated and retaliated against in violation of the
        Americans with Disabilities act of 1990, as amended.”

        17.    Plaintiff received his Notice of Right to Sue for his January 21, 2020 EEOC

 Charge of Discrimination on or after February 13, 2020, a copy of which is attached hereto as

 Exhibit B.

        18.    On or about March 20, 2020, shortly after the Defendant was made aware that the

 investigation related to Plaintiff’s January 21, 2020 Charge of Discrimination had ended,

 Plaintiff was issued a letter stating that his employment had been terminated for unacceptable

 attendance after Plaintiff was told by his supervisor, Matt Goff, not to report to work. Despite

 this, Plaintiff was informed that it was a “working termination” and Plaintiff was permitted to

 continue working.

        19.    On or about March 27, 2020, Plaintiff filed a grievance regarding the termination

 letter he received on March 20, 2020.



                                                4
Case: 7:20-cv-00066-REW-EBA Doc #: 23 Filed: 09/21/20 Page: 5 of 13 - Page ID#: 129




        20.     On or about April 29, 2020, Plaintiff field a Charge of Discrimination with the

 EEOC (Charge No. 473-2020-01020), attached hereto as Exhibit C, alleging the following:

        “I. I have been regarded as disabled. During my employment I field a recent
        EEOC Charge, (473-2019-01730). On or about March 20, 2020, shortly after the
        Respondent was made aware that the investigation had ended, I was terminated. I
        believe the decision to terminate me was in retaliation for filing a previous charge.

        II. Management is responsible for the above action.

        III. I believe I have been discriminated and retaliated against in violation of the
        Americans with Disabilities act of 1990, as amended.”

        21.     Plaintiff received his Notice of Right to Sue, dated September 1, 2020, for his

 April 29, 2020 EEOC Charge of Discrimination (Charge No. 473-2020-01020) on or about

 September 3, 2020, a copy of which is attached hereto as Exhibit D.

                                             COUNT I

                DISABILITY DISCRIMINATION IN VIOLATION OF THE
              AMERICANS WITH DISABILITIES ACT OF 1990, TITLES I & V

        22.     Plaintiff realleges each and every allegation set forth in paragraphs one through

 twenty-one of the Complaint as if fully set forth herein.

        23.     Plaintiff is a qualified individual with a disability within the context of the ADA

 as: (1) Plaintiff is a qualified individual with a disability; (2) Plaintiff was perceived and/or

 regarded by the Defendant as individual with a disability with limitations on his ability to

 effectively perform his job duties for the Defendant; and, (3) Plaintiff, either with or without

 reasonable accommodation, is qualified and capable of performing the essential functions of the

 job.

        24.     Defendant UPS is a “covered entity” within the meaning of Title I of the

 Americans with Disabilities Act of 1990 set forth at 28 U.S.C. § 12111.




                                                  5
Case: 7:20-cv-00066-REW-EBA Doc #: 23 Filed: 09/21/20 Page: 6 of 13 - Page ID#: 130




        25.     The actions by UPS, as alleged above, constitute unlawful employment practices

 in violation of ADA §§ 102(a), 102(b)(1), 102(b)(5)(B), 503(a), 42 U.S.C §§ 12112(a),

 12112(b)(1). 12112(b)(5)(B), and 12203(a). All conduct alleged above occurred during a legally

 cognizable time period at Defendant’s facility. The practices include, but are not limited to (1)

 Defendant’s refusal to grant Mr. Bradley an accommodation for his disability or perceived

 disability, (2 Defendant’s refusal to provide on-call-lot training to Plaintiff, and (3) terminating

 Mr. Bradley’s employment even though he was able to perform the essential functions of his

 position with or without reasonable accommodation. All of Defendant’s actions were taken

 because of Mr. Bradley’s disability or perceived disability.

        26.     As a direct and proximate result of Defendant’s willful, knowing, and intentional

 discrimination against him, Mr. Bradley has suffered and will continue to suffer pain,

 humiliation, severe mental anguish and emotional distress, he has incurred and will continue to

 incur medical expenses and other incidental expenses, and he has suffered and will continue to

 suffer a loss of earnings and other employment benefits and job opportunities. Mr. Bradley is

 thereby entitled to general and compensatory damages in amounts to be proven at trial.

        27.     As a further direct and proximate result of Defendant’s violation of Titles I and V

 of the ADA, as described, Mr. Bradley has been compelled to retain the services of counsel in an

 effort to enforce the terms and conditions of his employment relationship with Defendant and has

 thereby incurred and will continue to incur legal fees and costs, the full nature and extent of

 which are presently unknown to Mr. Bradley.

        28.     Defendant’s employment practices, as alleged above, deprived Mr. Bradley of

 equal employment opportunities and otherwise adversely affected his status as an employee and

 were the result of Mr. Bradley’s disability or perceived disability.



                                                  6
Case: 7:20-cv-00066-REW-EBA Doc #: 23 Filed: 09/21/20 Page: 7 of 13 - Page ID#: 131




           29.   Defendant’s employment practices, as alleged above, were intentional and

 malicious, and done with intentional or reckless disregard for Mr. Bradley’s federally protected

 rights.

                                             COUNT II

                   DISABILITY DISCRIMINATION IN VIOLATION OF
                 THE KENTUCKY CIVIL RIGHTS ACT, KRS CHAPTER 344

           30.   Plaintiff realleges each and every allegation set forth in paragraphs one through

 twenty-nine of the Complaint as if fully set forth herein.

           31.   Plaintiff is a qualified individual with a disability within the context of the KRCA

 as: (1) Plaintiff is a qualified individual with a disability; (2) Plaintiff was perceived and/or

 regarded by the Defendant as individual with a disability with limitations on his ability to

 effectively perform his job duties for the Defendant; and, (3) Plaintiff, either with or without

 reasonable accommodation, is qualified and capable of performing the essential functions of the

 job.

           32.   Defendant UPS is a “covered entity” within the meaning of the Kentucky Civil

 Rights Act, KRS Chapter 344.

           33.   The actions by UPS, as alleged above, constitute unlawful employment practices

 in violation of the Kentucky Civil Rights Act, KRS Chapter 344. All conduct alleged above

 occurred during a legally cognizable time period at Defendant’s facility. The practices include,

 but are not limited to (1) Defendant’s refusal to grant Mr. Bradley an accommodation for his

 perceived disability, (2) Defendant’s refusal to provide on-call-lot training to Plaintiff, and (3)

 terminating Mr. Bradley’s employment even though he was able to perform the essential

 functions of his position with or without reasonable accommodation. All of Defendant’s actions

 were taken because of Mr. Bradley’s disability or perceived disability.

                                                  7
Case: 7:20-cv-00066-REW-EBA Doc #: 23 Filed: 09/21/20 Page: 8 of 13 - Page ID#: 132




         34.     As a direct and proximate result of Defendant’s willful, knowing, and intentional

 discrimination against him, Mr. Bradley has suffered and will continue to suffer pain,

 humiliation, severe mental anguish and emotional distress, he has incurred and will continue to

 incur medical expenses and other incidental expenses, and he has suffered and will continue to

 suffer a loss of earnings and other employment benefits and job opportunities. Mr. Bradley is

 thereby entitled to general and compensatory damages in amounts to be proven at trial.

         35.     As a further direct and proximate result of Defendant’s violation of the KCRA, as

 described, Mr. Bradley has been compelled to retain the services of counsel in an effort to

 enforce the terms and conditions of his employment relationship with Defendant and has thereby

 incurred and will continue to incur legal fees and costs, the full nature and extent of which are

 presently unknown to Mr. Bradley.

         36.     Defendant’s employment practices, as alleged above, deprived Mr. Bradley of

 equal employment opportunities and otherwise adversely affected his status as an employee and

 were the result of Mr. Bradley’s disability or perceived disability.

                                              COUNT III

                   RETALATION IN VIOLATION OF THE ADA AND
                THE KENTUCKY CIVIL RIGHTS ACT, KRS CHAPTER 344

         37.     Plaintiff realleges each and every allegation set forth in paragraphs one through

 thirty-six of the Complaint as if fully set forth herein.

         38.     The ADA and the KCRA prohibit retaliation against employees who oppose

 violations of disability discrimination provisions of the ADA and the KCRA.

         39.     Defendant UPS is a “covered entity” within the meaning of Title I of the

 Americans with Disabilities Act of 1990 set forth at 28 U.S.C. § 12111 and the Kentucky Civil

 Rights Act, KRS Chapter 344.

                                                    8
Case: 7:20-cv-00066-REW-EBA Doc #: 23 Filed: 09/21/20 Page: 9 of 13 - Page ID#: 133




        40.     Plaintiff engaged in activity protected by the ADA and the KCRA when he

 opposed Defendant’s unlawful and discriminatory employment practices by filing grievances and

 a Charge of Discrimination with the EEOC.

        41.     After   Plaintiff   opposed   Defendant’s    unlawful    discrimination,   Plaintiff

 experienced retaliatory harassment at the hands of the Defendant, including, but not limited to,

 an increase in his work load from four (4) trucks to six (6) trucks, Defendant’s refusal to provide

 Plaintiff the opportunity to take either the on-call lot test or the on-road test, being forced to

 defend his character from allegations of dishonesty, and ultimately terminating Plaintiff’s

 employment.

        42.     Defendant’s retaliatory conduct directed toward Plaintiff was sufficiently severe

 so as to dissuade a reasonable worker from making a complaint of discrimination.

        43.     There is a causal connection between Plaintiff Bradley’s protected activity – filing

 a grievance and later EEOC Charges of Discrimination – and the retaliatory conduct of

 Defendant in violation of the ADA and KCRA.

        44.     Defendant UPS violated the ADA and the KCRA by engaging in a pattern of

 retaliatory conduct and harassment after Plaintiff Bradley engaged in activity protected by the

 ADA and the KCRA. As a direct and proximate result of the Defendant’s unlawful conduct as

 alleged in this count of the Complaint, Plaintiff has suffered and will continue to suffer lost

 wages and benefits in the past and future, severe mental and emotional distress, loss of

 enjoyment of life, personal indignity and humiliation, and other non-pecuniary losses.

        45.     Further, as a direct and proximate result of Defendant’s retaliation in violation of

 the ADA and the KCRA, as described, Plaintiff has been compelled to retain the services of

 counsel in an effort to enforce his rights as established by federal and state law concerning the



                                                 9
Case: 7:20-cv-00066-REW-EBA Doc #: 23 Filed: 09/21/20 Page: 10 of 13 - Page ID#: 134




  terms and conditions of his employment relationship with Defendant and has thereby incurred

  and will continue to incur legal fees and costs, the full nature and extent of which are presently

  unknown to Plaintiff.

         46.     Defendant’s retaliatory employment practices, as alleged above, deprived Plaintiff

  of equal employment opportunities and otherwise adversely affected his status as an employee.

                                               COUNT IV

         HOSTILE WORKPLACE ENVIRONMENT IN VIOLATION OF THE ADA
           AND THE KENTUCKY CIVIL RIGHTS ACT, KRS CHAPTER 344

         47.     Plaintiff realleges each and every allegation set forth in paragraphs one through

  forty-six of the Complaint as if fully set forth herein.

         48.     Plaintiff, Nathan Bradley, is member of a protected class, as he is a “qualified

  individual with a disability” within the context of the ADA and the KCRA as: (1) Plaintiff is a

  qualified individual with a disability; (2) Plaintiff was perceived and/or regarded by the

  Defendant as an individual with a disability with limitations on his ability to effectively perform

  his job duties for the Defendant; and, (3) Plaintiff, either with or without reasonable

  accommodation, is qualified and capable of performing the essential functions of the job.

         49.     Defendant UPS is a “covered entity” within the meaning of Title I of the

  Americans with Disabilities Act of 1990 set forth at 28 U.S.C. § 12111 and the Kentucky Civil

  Rights Act, KRS Chapter 344.

         50.     As alleged herein, Defendant, acting by and through its officers, managing agents,

  supervisors, and/or employees, subjected Plaintiff to unwelcome and highly offensive conduct

  that was so severe and pervasive that it altered the terms, conditions, and privileges of Plaintiff’s

  employment in various ways, in substantial part because of his disability(ies), his record of




                                                    10
Case: 7:20-cv-00066-REW-EBA Doc #: 23 Filed: 09/21/20 Page: 11 of 13 - Page ID#: 135




  disability(ies), and/or Defendant regarding him as disabled, all in violation of the ADA and the

  KCRA.

         51.     Plaintiff Bradley found Defendant’s intentional, deliberate and unwelcome acts,

  as described in this Complaint, highly offensive and considered these actions to create an

  intimidating, oppressive, offensive, and hostile work environment which interfered with

  Plaintiff’s emotional and physical well-being. Moreover, a reasonable person would find

  Plaintiff’s work environment at Defendant’s facility to be hostile and abusive.

         52.     Defendant UPS had knowledge that its officers, managing agents, supervisors,

  and/or employees failed to adequately supervise, control, discipline, and/or otherwise penalize

  the conducts, acts, and failures to act as described above.

         53.     Defendant UPS failed to take all reasonable and necessary steps to eliminate

  disability discrimination from the workplace and prevent it from occurring in the future.

  Defendant’s tolerating and condoning a hostile workplace towards Plaintiff Bradley violated the

  provisions of the ADA and the KCRA.

         54.     As a direct and proximate result of Defendant’s violation of the ADA and the

  KCRA, as more fully described in this Complaint, the Plaintiff has suffered, and will continue to

  suffer, lost wages in the past and future, past and future medical expenses, severe mental and

  emotional distress, loss of enjoyment of life, personal indignity and humiliation, and other non-

  pecuniary losses.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, Nathan Bradley, demands judgment against Defendant UPS as

  follows:




                                                   11
Case: 7:20-cv-00066-REW-EBA Doc #: 23 Filed: 09/21/20 Page: 12 of 13 - Page ID#: 136




          1.      An award of damages against the Defendant which reasonably compensates the

  Plaintiff for his (a) substantial mental anguish and emotional distress in the past and future; (b)

  humiliation and personal indignity (past and future); (c) loss of enjoyment of life; (d) loss of

  employment with Defendant; (e) future employment opportunities; (f) lost wages and benefits in

  the past and future; (g) liquidated damages; and (h) other pecuniary and non-pecuniary losses for

  the Defendant’s violations of the provisions of the Americans with Disabilities Act of 1990

  and/or the Kentucky Civil Rights Act as more fully alleged in the foregoing paragraphs of the

  Complaint;

          2.      For an award of punitive damages against the Defendant pursuant to the

  provisions of 42 U.S.C. § 1981a.

          3.      For a trial by jury;

          4.      For his costs herein expended, including a reasonable award for attorneys’ fees as

  allowed by the provisions of the Americans with Disabilities Act of 1990 and/or the provisions

  of the Kentucky Civil Rights Act;

          5.      For prejudgment and post-judgment interest as provided for by law;

          6.      For leave to amend the pleadings as proof develops; and,

          7.      Any and all other relief to which the Plaintiff may appear to be entitled to under

  federal or state law.


                                                       Respectfully Submitted,

                                                       /s/ Ryan Greer
                                                       Charles W. Miller
                                                       T. Ryan Greer
                                                       CHARLES W. MILLER & ASSOCIATES
                                                       Waterfront Plaza, Suite 2104
                                                       325 West Main Street
                                                       Louisville, Kentucky 40202

                                                  12
Case: 7:20-cv-00066-REW-EBA Doc #: 23 Filed: 09/21/20 Page: 13 of 13 - Page ID#: 137




                                             P: (502) 583-2300
                                             F: (502) 583-2323
                                             E: rgreer@cwmassociates.com
                                             Counsel for Plaintiff




                                        13
